Citation Nr: 1040715	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-21 951	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System

THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Seven Rivers Regional Medical Center from 
February 2 to February 3, 2007. 


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




REMAND

According to the Veterans Health Administration, the Veteran had 
active service from April 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Medical Center in Gainesville, Florida, as part of the VA 
North Florida/South Georgia Veterans Health System.

The record reflects that the Veteran initially requested a 
hearing in conjunction with his appeal before a member of the 
Board sitting at its Central Office.  In a May 2010 letter, the 
Veteran was notified that his hearing was scheduled on August 2, 
2010.  Prior to the hearing, in a July 2010 letter, the Veteran 
stated that he was unable to attend the scheduled hearing and 
that he would like to be scheduled for a videoconference hearing.  
The Veteran's motion to reschedule a videoconference hearing was 
granted by the Board in October 2010.  

Videoconference hearings are scheduled by the agency of original 
jurisdiction.  See 38 C.F.R. §§ 20.700(e), 20.704(a) (2010).  A 
remand is required in order to comply with the Veteran's hearing 
request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a member of the Board.  
Notify the Veteran of the date and time of 
the hearing.  Allow the Veteran an 
opportunity to prepare for the hearing.  
The "combined health folder" should be 
returned to the Board in advance of the 
hearing.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

